Citation Nr: 1021385	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-09 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for an esophageal disability due to treatment 
at a VA facility.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION


The Veteran served on active duty from May 1945 to October 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran and his representative have argued that VA's 
medical quality assurance records are relevant to the 
Veteran's claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for an esophageal disability due to treatment 
at a VA facility.  VA clinical treatment notes show that in 
December 1972 the Veteran underwent right nephrectomy 
surgery.  The Veteran contends that he suffers from an 
esophageal disability, characterized by difficulty 
swallowing, and dryness in his mouth and throat, as a result 
of post-operative care following a surgical procedure 
performed by VA in December 1972.  The Veteran has claimed 
post-operatively, a nasogastric tube was improperly used and 
forcibly removed, causing damage to his esophagus.  The 
Veteran and his representative assert that it is VA's duty to 
assist to obtain the aforementioned records per the Veterans 
Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the Veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  Therefore, these records should be obtained in 
compliance with VA's duty to assist.  If they are not 
available, the record should reflect the reason why.  

Thereafter, if these records are available for review, an 
addendum should be obtained from the VA examiner who recently 
conducted a November 2009 VA examination, based on the 
additional records, in conjunction with a review of the 
claims file.  If that examiner is unavailable, an opinion 
should be obtained from another VA examiner based on a review 
of the complete claims file, including any additional 
records.  The examiner should answer these questions: (1) Did 
the Veteran sustain any additional disability either directly 
or through aggravation of her preexisting condition, as a 
result of the VA surgery? If so, what is that additional 
disability; (2) If such additional disability was sustained, 
was it the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care or medical or 
surgical treatment; (3) Did VA fail to exercise the degree of 
care that would be expected of a reasonable health care 
provider; and (4) Was the proximate cause of any additional 
disability an event not reasonably foreseeable?

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file VA's medical quality assurance 
records pertaining to the Veteran's 
December 1972 right nephrectomy surgery.   

2.  Thereafter, if the records requested 
in Paragraph #1 are available for review, 
an addendum should be obtained from the 
VA examiner who recently conducted a 
November 2009 VA examination, based on 
the additional records, in conjunction 
with a review of the claims file.  If 
that examiner is unavailable, an opinion 
should be obtained from another VA 
examiner based on a review of the 
complete claims file, including any 
additional records.  The examiner should 
answer these questions: 

(1) Did the Veteran sustain any 
additional disability either 
directly or through aggravation of 
her preexisting condition, as a 
result of the VA surgery? If so, 
what is that additional disability; 

(2) If such additional disability 
was sustained, was it the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in furnishing the 
hospital care or medical or surgical 
treatment; 

(3) Did VA fail to exercise the 
degree of care that would be 
expected of a reasonable health care 
provider; and 

(4) Was the proximate cause of any 
additional disability an event not 
reasonably foreseeable?

3.  The AMC should review the medical opinion 
obtained above to ensure that the remand 
directives have been accomplished.  If all 
questions posed are not answered or 
sufficiently answered, AMC should return the 
case to the examiner for completion of the 
inquiry.  

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
J. Connolly
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

